DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in a parent application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021, 02/04/2020, 01/08/2020, 11/15/2019 and 9/06/2019 have been considered.
Drawings
The drawings submitted on 9/06/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite compounds that have many unsubstituted or substituted groups. However, the metes and bounds of the term “substituted” are not unambiguously set forth in the application. The specification provides only examples of the substituents in paragraphs [0018], [0019], [0026], [0031] and [0034]. Thus, it is unclear if the substituents can combine to form a ring in the same fashion as the R1-R7 and R10-R16 and whether the substituents can be any chemical groups, including high molecular-weight polymers, heavy metal-containing groups and highly reactive groups. Claims 2-7, 10 and 13-22 depend on the independent claims but fail to remedy the deficiency and they are therefore indefinite as well. In claims 8-9 and 11-12, it is unclear if the phrase “a substituent in the ‘substituted or unsubstituted’” means “the substituent” or “at least one substituent”. To provide a proper definition for the term “substituted”, applicant is advised to amend the phrase to “the substituent in the ‘substituted or unsubstituted’”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some substituents, does not reasonably provide enablement for any substituents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As mentioned above, the scope of the term “substituted” is unbound and the substituents therefore include groups that may render the invention impossible and/or inoperable. These groups include high molecular weight polymeric groups that may render the compound unprocessable and/or overpower the intended electronic properties, heavy metal-containing groups that interfere with or take away the intended electronic properties, and highly reactive groups that render the compound too unstable to synthesize or handle. Applicant has not provided enablement for the claimed invention when the substituents are selected from these groups. It is to be noted that the art of organic electroluminescence is relatively new and a specialized post-doctoral knowledge of chemistry is required to even make an educated guess about the effects of a structural change on the electronic properties. Without a proper guidance, one of ordinary skill in the art is not expected to be able to make and use the claimed invention for any substituents.
Allowable Subject Matter
Beside the 112 issues raised above, claims 1-22 are directed to subject matters that are not disclosed or rendered obvious by the prior art of record. 
The most relevant prior art teachings include US 2013/0320839 A1 to Watanabe and US 2013/0026422 A1 to Parham et al. The former discloses an OLED comprising the compound

    PNG
    media_image1.png
    306
    361
    media_image1.png
    Greyscale
,
wherein L111 can be a single bond. This compound represents only “half” of the claimed compound. Parham et al. discloses an OLED comprising the following compound

    PNG
    media_image2.png
    117
    248
    media_image2.png
    Greyscale

which can be in the form of 

    PNG
    media_image3.png
    183
    264
    media_image3.png
    Greyscale
,
wherein X can be N. However, T and Y do not include a single bond in this form (see page 10).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762